United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Q., claiming as widow of J.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
COMMAND STATION, Ponce, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2139
Issued: March 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2013 appellant, the employee’s widow, filed a timely appeal from a
July 30, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for survivor’s benefits. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.2
ISSUE
The issue is whether the employee’s death was causally related to his accepted
employment injury.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted new medical evidence. The Board has no jurisdiction to review new evidence
on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 22, 1975 the employee, then a 43-year-old electrician, filed a traumatic injury
claim alleging that on October 20, 1975 he injured his right arm, hand and shoulder after being
struck by a high voltage line. OWCP accepted the claim for first degree burns to the right arm,
second degree burns to the back and major depressive disorder. It paid the employee
compensation for total disability beginning October 1975.
The employee died on October 30, 2012. The death certificate provided the cause of
death as a cerebrovascular accident (CVA), acute renal failure and hypertension. On
December 13, 2012 appellant submitted a claim for death benefits.3 She listed the cause of death
as a CVA, acute renal failure and hypertension. In an accompanying attending physician’s report
dated December 3, 2012, Dr. Blas Anaya, an internist, related that he treated the employee for
hypertension, diabetes mellitus and a CVA. He attributed the death to cardiorespiratory arrest as
the result of renal failure. Dr. Anaya opined that pleural effusions and pulmonary congestion
contributed to the employee’s death and arose because he was bedridden. In response to the
question of whether death occurred due to the described injury of electric shock, he checked
“yes” that the employee’s death was due to the work injury. Dr. Anaya related that the employee
was healthy before his accident but subsequently experienced anxiety, depression and mental
deterioration. He also failed to take his medication.
By letter dated April 22, 2013, OWCP requested that appellant submit a comprehensive
report from the employee’s attending physician addressing the causal relationship between his
death and the accepted work injury. No report was received.
By decision dated July 30, 2013, OWCP denied appellant’s claim after finding that the
evidence was insufficient to establish that the employee died as a result of his employment
injury.
On appeal appellant argues that the employee’s health worsened after the electric shock
he received at work.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.4 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background.5 The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.6 The mere showing that an
3

Appellant submitted a copy of her marriage certificate.

4

5 U.S.C. § 8102(a).

5

See Viola Stanko (Charles Stanko), 56 ECAB 436 (2005).

6

See L.R. (E.R.), 58 ECAB 369 (2007); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

2

employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.7
ANALYSIS
OWCP accepted that on October 20, 1975 the employee sustained first degree burns to
the right arm, second degree burns to the back and major depressive disorder as a result of an
electric shock. It paid him compensation for total disability.
After the employee’s death on October 30, 2012, appellant, his widow, filed a claim for
death benefits. She submitted a death certificate which listed the cause of death as a CVA, acute
renal failure and hypertension.
In a December 3, 2012 attending physician’s form report, Dr. Anaya indicated that he had
treated the employee for hypertension, diabetes mellitus and a CVA. He asserted that death
arose due to cardiorespiratory arrest due to renal failure. Dr. Anaya found that the employee
sustained pleural effusions and pulmonary congestion because he was bedridden and that these
conditions contributed to death. He checked “yes” that the employee’s death was due to the
work injury. Dr. Anaya asserted that he was healthy prior to his injury but afterwards sustained
anxiety, depression and the deterioration of his mental faculties. His opinion, however, lacks
sufficient rationale to explain how an electric shock in 1975 caused or contributed to the
employee’s death in 2012. While Dr. Anaya asserted that the employee’s injury caused anxiety,
depression and mental deterioration, he did not explain how this resulted in or contributed to the
employee’s death from renal failure and cardiorespiratory insufficiency. Without providing a
factual and medical background and a clear explanation regarding how the employment-related
conditions of burns to the back and right arm and major depressive disorder caused or
contributed to the employee’s death, his report is insufficient to meet appellant’s burden of
proof.8
On appeal appellant argues that the employee’s health deteriorated after his electric shock
injury. She has the burden, however, to submit rationalized medical evidence showing that the
employee’s death was causally related to his accepted employment injury.9 Appellant has not
submitted a medical report from a physician who provides an accurate history of the employee’s
work injury, addresses the cause of death on October 30, 2012 and explains with sound medical
reasoning how the injury contributed to the death. Consequently, she has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.

7

See Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139 (2001).

8

See Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

9

Jacqueline Brasch (Ronald Brasch), supra note 6.

3

CONCLUSION
The Board finds that appellant has not established that the employee’s death was causally
related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

